Madsen, J.
(concurring in the majority) —  I agree with the dissent that there is no constitutionally protected privacy right in electrical consumption records under article I, section 7 of our state constitution; however, I would adhere to the dissenting opinion which I signed in State v. Maxfield, the direct appeal of this case, by holding that RCW 42.17.314 has been violated. State v. Maxfield, 125 Wn.2d 378, 404, 886 P.2d 123 (1994) (Johnson, J., dis*345senting) (Maxfield I). I believe the court should take this opportunity to acknowledge that the majority opinion in Maxfield I was erroneous. Since the law enforcement action in this case violated the limited privacy right created by the statute, I concur in the result of the majority.
Instead of correcting the error of Maxfield I, the majority has fashioned a constitutional right based on RCW 42.17.314. Article I, section 7 of our state constitution provides: "No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Const, art. I, § 7 (emphasis added). The majority uses RCW 42.17.314 as constitutional "authority of law” and holds its provisions were not met in this case.
Contrary to the assertions of the majority, RCW 42.17.314 cannot constitute "authority of law” under our state constitution. Except in the rarest of circumstances, the "authority of law” required to justify a search pursuant to article I, section 7 consists of a valid search warrant or subpoena issued by a neutral magistrate. State v. Hendrickson, 129 Wn.2d 61, 70-71, 917 P.2d 563 (1996).8 This court has never found that a statute requiring a procedure less than a search warrant or subpoena constitutes "authority of law” justifying an intrusion into the "private affairs” of its citizens.9 This defies the very nature of our constitutional scheme and would set a precedent of legisla*346tive deference that I am unwilling to accept in our state’s constitutional jurisprudence. It is the court, not the Legislature, that determines the scope of our constitutional protections.
Apart from this, I do not believe there is a sufficient privacy interest in electrical consumption records to warrant constitutional protection. We have stated that "the privacy interest in . . . power usage records is minimal; the information is fairly innocuous and reasonable persons would not be highly offended by [their] release.” In re Rosier, 105 Wn.2d 606, 615, 717 P.2d 1353 (1986).10 In addition, no state having squarely addressed this issue has identified a constitutionally protected privacy right in electrical consumption records under its state constitution, even though each of these states has interpreted its constitution to provide greater protections than the Fourth Amendment. See Samson v. State, 919 P.2d 171 (Alaska Ct. App. 1996) (no reasonable expectation of privacy in utility records exists under art. I, § 22 of the Alaska Constitution); People v. Dunkin, 888 P.2d 305 (Colo. Ct. App. 1994) (utility records not protected from disclosure under art. II, § 7 of the Colorado Constitution); State v. Kluss, 125 Idaho 14, 867 P.2d 247 (1993) (power records are not protected from disclosure by art. I, § 17 of the Idaho Constitution).
Washington law does support a minimal privacy interest in electrical consumption records, but it is one the Legislature, not the constitution, has provided. By enact*347ing RCW 42.17.314, a statutory limit to the public disclosure act, the Legislature has defined the procedures that must be followed before a law enforcement authority may obtain electrical consumption records from a public utility district. The Legislature was conscious of the abuses which would occur if a public utility were able to divulge requested power records to law enforcement authorities without some measure of control.
By doing so, the Legislature created a dichotomy between public and private utility companies, but this dichotomy is not illogical. Public utility records are public records and without RCW 42.17.314 they would be accessible to all law enforcement authorities. On the other hand, private utility records need not be disclosed absent consent, a subpoena, or other legal procedure. When one considers that the loyalties of a private utility lie with its customers, not with the police, the very nature of the system provides some measure of protection.
This court’s decision in Maxfield I upset the careful balance between law enforcement’s need to access public records and the public’s right to privacy struck by the Legislature when it enacted RCW 42.17.314. The court should overrule Maxfield I. In Greene v. Rothschild, this court overruled its own determination in a prior appeal of the same case. Greene v. Rothschild, 68 Wn.2d 1, 402 P.2d 356, 414 P.2d 1013 (1965). The court stated, "[t]his case has been before this court before. With regret we have concluded that it was erroneously . . . [decided]. . . and it is our uncomfortable duty to reverse that determination and dismiss the action.” Greene, 68 Wn.2d at 2. Greene noted that the only way to "reach a just result and avoid further error [is] by overruling [the] decision on the first appeal . . . .” Greene, 68 Wn.2d at 5. See also Folsom v. County of Spokane, 111 Wn.2d 256, 759 P.2d 1196 (1988); Pier 67, Inc. v. King County, 78 Wn.2d 48, 469 P.2d 902 (1970). Today we are faced with a similar dilemma.
Although neither party has asked this court to revisit its decision in Maxfield I, the interests of justice dictate *348that we do so. RAP 1.2(c). "An appellate court has inherent authority to consider issues which the parties have not raised if doing so is necessary to a proper decision.” Falk v. Keene Corp., 113 Wn.2d 645, 659, 782 P.2d 974 (1989).
Maxfield I’s holding was clearly erroneous and the majority’s decision is a perpetuation of that error, not its solution. In Maxfield I, the court held that a direct, albeit unfocused, solicitation of suspicious electrical records by law enforcement authorities did not implicate RCW 42.17.31411 because it "does not govern the conduct of public utility district employees; it governs the conduct of law enforcement authorities.” Maxfield I, 125 Wn.2d at 392. As I agreed in joining the dissent:
Misinterpreting RCW 42.17.314, the majority permits the very activity the statute was expressly designed to prohibit. The records here were released without prior statutory compliance. The evidence suggests law enforcement authorities circumvented the statutory requirements by suggesting to public utility district (PUD) officials that they turn over specific information. Under the majority’s approach, PUD officials could eviscerate the statutory procedures and turn over all protected records by "voluntarily” sending law enforcement officials a monthly "printout” or "evaluation”. This is patently absurd and offends, at the very least, statutory requirements.
Maxfield I, 125 Wn.2d at 404-05 (Johnson, J., dissenting). By disavowing the most basic tenets of statutory interpretation, the majority in Maxfield I has deprived Washington’s citizens of the minimal privacy right in electrical rec*349ords afforded by the statute. We should not further perpetuate this error.
Since I would not find protection for electrical consumption records under the state constitution, I would hold that there was no ineffective assistance of counsel in this case.12 It is this court, not the Maxfields’ attorney, that has erred. Instead, I would find that our decision in Maxfield I is clearly erroneous and suppress the results of the search in this case because the requirements of RCW 42.17.314 were not met.

See State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980) ("warrantless searches and seizures are per se unreasonable”); State v. Hendrickson, 129 Wn.2d 61, 71, 917 P.2d 563 (1996) (exceptions to requirement of a warrant are: "consent, exigent circumstances, searches incident to a valid arrest, inventory searches, plain view, and Terry investigative stops”); State v. Bradley, 105 Wn.2d 898, 902, 719 P.2d 546 (1986) (citing Coolidge v. New Hampshire, 403 U.S. 443, 454, 91 S. Ct. 2022, 2031-32, 29 L. Ed. 2d 564 (1971) (exceptions to warrant requirement are " 'jealously and carefully drawn’ ”)); Houser, 95 Wn.2d at 149 (citing Arkansas v. Sanders, 442 U.S. 753, 759, 99 S. Ct. 2586, 61 L. Ed. 2d 235 (1979) (exceptions to warrant requirement "provide for those cases where the societal costs of obtaining a warrant, such as danger to law officers or the risk of loss or destruction of evidence, outweigh the reasons for prior recourse to a neutral magistrate.”)); see generally Robert P. Utter, Survey of Washington Search and Seizure Law: 1988 Update, 11 U. Puget Sound L. Rev. 411 (1988).


The majority cites State v. Gunwall, 106 Wn.2d 54, 68-69, 720 P.2d 808, 76 A.L.R.4th 517 (1986), for the proposition that RCW 42.17.314 is an appropriate "authority of law.” Majority at 342. In the cited portion of Gunwall, we dealt *346with RCW 9.73.030-.040 which required more than a standard warrant to intercept telephone records with a pen register. The statute allowed such intercepts only in cases involving "national security, danger to human life or in the face of imminent arson or riot.” Gunwall, 106 Wn.2d at 69. In that case, we merely recognized the well-settled principle that the Legislature has the authority to enact greater, not lesser, protections than the constitution or court provides.


In 1987, In re Rosier, 105 Wn.2d 606, 717 P.2d 1353 (1986), was legislatively overturned. However, the court’s concern that the freedom of information act might be misused by law enforcement as a method of conducting "fishing expeditions” was recognized and accepted by the Legislature. That concern is now codified in RCW 42.17.314. See State v. Maxfield, 125 Wn.2d 378, 391, 886 P.2d 123 (1994).


RCW 42.17.314 reads as follows: "A law enforcement authority may not request inspection or copying of records of any person, which belong to a public utility district or a municipally owned electrical utility, unless the authority provides the public utility district or municipally owned electrical utility with a written statement in which the authority states that it suspects that the particular person to whom the records pertain has committed a crime and the authority has a reasonable belief that the records could determine or help determine whether the suspicion might be true. Information obtained in violation of this rule is inadmissible in any criminal proceeding.”


To establish ineffective assistance of counsel a defendant must establish that any deficient performance prejudiced the defense. See, eg., State v. Garrett, 124 Wn.2d 504, 518-19, 881 P.2d 185 (1994); Strickland v. Washington, 466 U.S. 668, 687-88, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Even if the failure to properly advance a state constitutional argument was deficient, that deficiency could not have prejudiced the defense because there is no state constitutionally protected privacy interest in electrical consumption records. Accordingly, a state constitutional argument could not have affected the outcome of this case.